On Motion for Rehearing.
LATTIMORE, Judge.
At the time this case was disposed of originally there was not on file in the- office of our clerk any statement of facts. At this time the statement of facts has been forwarded and is duly on file.
However, the same serious objection arises to our consideration of the statement of facts which caused us to decline to consider appellant’s ten bills of exception, viz., said statement of facts was filed in the office of the clerk of the district court more than thirty days after the date of final judgment. It being apparent that the term of the trial *105court extended more than eight weeks, under the provisions of article 760, suhd. 5, O. O. P., it was imperative that the statement of facts as well as the bills of exception must have been filed in the office of the clerk of the trial court within thirty days after the final judgment, or else within such time there must have been made an extending order. No such order was made within thirty days, as observed in our original opinion.
Being unable to consider either appellant’s statement of facts or bills of exception, the motion for rehearing will be overruled.